             Case 2:18-mj-00152-EFB Document 240 Filed 12/02/19 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Associate Director
   REBECCA A. HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                              IN THE UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION            CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ
                                                 Date: December 4, 2019
19                                               Time: 10:00 a.m.
                                                 Hon. Edmund F. Brennan
20
21

22

23

24
                                       UNITED STATES’ STATUS REPORT
25

26

27

28
                                                 1
             Case 2:18-mj-00152-EFB Document 240 Filed 12/02/19 Page 2 of 2

 1          On December 2, 2019, the United States Department of State transmitted to the United States

 2 Department of Justice the anticipated second supplemental information from the Republic of Iraq in

 3 support of its request for the extradition of Omar Ameen, under cover of a supplementary declaration

 4 from Elise Liadis, Assistant Legal Advisor for the Office of Law Enforcement and Intelligence.

 5          These materials are attached hereto, and include a declaration of Judge Dhiya, who is the Iraqi

 6 investigating judge responsible for handling the murder investigation that forms the basis for the

 7 extradition request. Judge Dhiya explains that he is incorporating into his investigation an interview by

 8 the FBI of Person 1, who witnessed Omar Ameen as part of the ISIS convoy en route to the victim’s

 9 house on the day of the murder.

10          In his supplementary declaration on behalf of the U.S. Department of State, Elise Liadis affirms

11 that Iraq’s Ministry of Foreign Affairs properly submitted the second supplemental information through

12 the proper diplomatic channels to the U.S. Embassy in Bahgdad, and that the documents were properly

13 certified in accordance with 18 U.S.C. § 3190.

14          The second supplemental information from Iraq is additional probable cause that Ameen

15 committed the murder with which he is charged. Because the second supplemental information has now

16 been certified in accordance with 18 U.S.C. § 3190, it must be admitted at the continued extradition

17 hearing and considered as part of the Court’s probable cause assessment.

18
        Dated: December 2, 2019                               McGREGOR W. SCOTT
19                                                            United States Attorney
20
                                                        By: /s/ Audrey B. Hemesath
21                                                          AUDREY B. HEMESATH
                                                            HEIKO P. COPPOLA
22                                                          Assistant United States Attorneys
23                                                            CHRISTOPHER J. SMITH
24                                                            Associate Director
                                                              REBECCA A. HACISKI
25                                                            Trial Attorney
                                                              Office of International Affairs
26

27

28
                                                        2
